Citation Nr: 9903678	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to an increased rating for osteomyelitis of 
the midshaft of the left fibula, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for residuals of a 
gunshot wound of the left leg, Muscle Group XI, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had recognized guerilla service from September 
1944 to November 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action in March 1992, the RO denied the veteran's claim for 
increased ratings for his service-connected disabilities of 
the left leg.  Subsequent rating actions confirmed these 
determinations.  

The Board notes that in various statements made by the 
veteran, he appears to have raised the issue service 
connection for scars of the left leg, as residuals of the 
gunshot wound of the left leg.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. There is no competent medical evidence showing that 
osteomyelitis has been active for many years.

3. The veteran has full range of motion of the left knee and 
left ankle.

4. The residuals of the injury to Muscle Group XI are not 
more than moderate.


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for osteomyelitis of the 
midshaft of the left fibula is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (1998).

2. A rating in excess of 10 percent for residuals of a 
gunshot wound of the left leg, Muscle Group XI is not 
warranted.  38 C.F.R. § 4.73, Diagnostic Code 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The United States Court of Veterans Appeals (Court) 
has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected left leg 
disabilities that are within the competence of a lay party to 
report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual background

An extract of the veteran's Philippine Army service records 
shows that he sustained a gunshot wound of the left leg in 
March 1945.  The record also reflects the fact that the 
veteran was awarded the Purple Heart Medal.  

A Department of Veterans Affairs (VA) orthopedic examination 
was conducted in June 1950.  The veteran complained of pain 
in his left leg.  An examination disclosed that the veteran's 
gait was normal.  There were entrance and exit scars on the 
left lower extremity.  There was no palpable bone injury or 
foreign bodies.  From the course taken up by the missile, the 
gastrocnemius, soleus and peronei muscles must have suffered 
injury.  There was no atrophy of the calf.  Motion in the 
ankle was not impaired.  There was no anesthesia of the leg 
or foot and there was no shortening of the leg.  An X-ray 
study revealed an old fracture in the midshaft of the left 
fibula with a slight deformity at the site of the fracture.  
The diagnoses were residuals of a gunshot wound with healed 
fracture and slight deformity of the midshaft of the left 
fibula, and mild injury to Muscle Group XI, left, without 
manifestation.    

By rating action in June 1950, the RO granted service 
connection for residuals of a gunshot wound of the left leg, 
with fractured fibula, involving muscle Group XI.  A 10 
percent evaluation was assigned. 

The veteran was seen in a VA outpatient treatment clinic in 
October 1976.  He complained of pain and numbness of the left 
lower extremity.  An X-ray study of the left leg revealed an 
old fracture of the mid-shaft of the fibula.  There was a 
suspicious peristeol reaction at this time.  There were some 
osseous densities in the soft tissues adjacent to the 
fracture, which might be consistent with either sequestration 
or with ossification in the soft tissues as a result of the 
previous trauma.   

The veteran was afforded a VA examination in May 1977.  An 
examination disclosed that dorsiflexion of the left ankle was 
limited by pain to 5 degrees.  Plantar flexion was to 40 
degrees.  There was no limitation of motion of the left knee.  
Following an X-ray study of the left leg, the impression was 
old healed fracture deformity, mid-shaft of the left fibula, 
with osteomyelitis, unstable.  The diagnoses were scars of 
the left leg, with old healed fracture of the mid-shaft of 
the fibula, with active osteomyelitis, with severe injury to 
the gastrocnemius muscle, with limitation of motion of the 
left ankle.    

In a rating decision dated in May 1977, the RO granted 
service connection for osteomyelitis of the mid-shaft of the 
left fibula, active.  A 20 percent rating was assigned.  The 
10 percent evaluation which had previously been assigned for 
the residuals of the gunshot wound of the left leg, involving 
injury to Muscle Group XI, was confirmed and continued.  
These ratings have remained in effect for many years, and are 
protected under the provisions of 38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951 (1998).    

In a statement dated in August 1991, a private physician 
reported that he had treated the veteran on several occasions 
for complaints involving severe, recurrent pain of the left 
leg, with anesthesia of the left foot and numbness of the 
left lower extremity.  It was also noted that the veteran had 
a painful left ankle and left knee joint.  An examination 
revealed that the veteran entered the room with a limp on the 
left.  The left leg showed definite involucrum or 
"sequestrum," without discharging sinus.  There was 
limitation of flexion of the left leg to 45 degrees.  The 
diagnoses were old healed fracture deformity of the left 
fibula with chronic osteomyelitis of the left leg; anesthesia 
with peripheral nerve injury, residual of a gunshot wound of 
the left leg, with limitation of flexion and extension and 
with limited motion of the left ankle.   

The veteran was afforded an examination by the VA in October 
1991.  An examination revealed no evidence of muscle atrophy.  
There was tenderness of the left knee with limitation of 
motion.  Flexion was to 80 degrees only.  There was 
tenderness of the left ankle with dorsiflexion to 15 degrees 
and plantar flexion to 15 degrees.  The veteran ambulated 
with a left-sided limp and used a crutch.  An X-ray study of 
the left leg revealed a bony abnormality of the mid-shaft of 
the left fibula.  It was indicated that this might be due to 
an old healed fracture, but since there was an apparent 
expansile component, clinical correlation was recommended. X-
rays of the left knee and left ankle were essentially 
negative.  The diagnoses were injury to muscle Group XI of 
the left leg, residual of a gunshot wound and osteomyelitis 
of the mid-shaft of the left fibula, activity undetermined. 

The veteran was afforded a VA examination for the bones in 
October 1992.  An examination revealed no swelling, 
deformity, false motion or shortening.  Angulation was 
normal.  Intra-articular involvement was negative.  The 
diagnosis was osteomyelitis of the mid-shaft of the left 
fibula with old healed fracture.  It was noted that there was 
pain on motion, but no definite limitation of motion.  

A VA examination for muscles was also conducted in November 
1992.  The veteran complained of pain in the left leg.  It 
was indicated that there was good motor strength.  The 
veteran related that he had pain on ankle flexion.  There was 
no evidence of a muscle hernia.  An X-ray study of the left 
tibia and fibula revealed an old healed fracture of the mid-
shaft of the left fibula, with probable osteomyelitis, 
activity undetermined at this time.  The diagnoses were 
osteomyelitis of the mid-shaft of the left fibula, 
questionable activity, and residuals of a gunshot wound of 
the left leg, with injury to Muscle Group XI.  

In March 1993, the X-ray studies of the tibia and fibula 
taken in October 1991 and December 1992 were compared by a VA 
radiologist.  It was concluded that they showed an old healed 
fracture of the mid-shaft of the left fibula, unstable from 
October 1991 to December 1992.  

The veteran was afforded a VA examination of the bones in 
September 1993.  He complained that the pain in his left leg 
was worsening and was associated with swelling of the left 
knee joints and left ankle.  It was indicated that there was 
no limitation of motion of the left lower extremity.  There 
was no swelling, deformity, false motion or shortening.  An 
X-ray study revealed probable osteomyelitis, unstable from 
December to 1992 to September 1993.  Additional testing was 
suggested to determine if the osteomyelitis was actually 
active.  The diagnoses were old healed fracture of the mid-
shaft of the left fibula and probable osteomyelitis, 
unstable. 

An X-ray study of the left tibia and fibula was taken at the 
VA facility in February 1996.  This was done to determine the 
activity of osteomyelitis.  The impression was healed 
fracture of the middle third of the left fibula, with 
osteomyelitic changes radiologically stable from September 
1993.   

A bone scan was taken at a private facility in February 1996.  
In an addendum to an earlier report, it was noted that there 
was no evidence of the increased activity in the left lower 
leg and foot to suggest the presence of acute or chronic 
osteomyelitis (with osteoblastic response).  

The veteran was afforded a VA examination of the bones in 
March 1997.  He complained of pain and tenderness over the 
site of the gunshot wound.  An examination revealed full 
range of motion of the left knee and left ankle.  There was 
no swelling noted, except for an elevation of the exit wound.  
There was no deformity, false motion or shortening.  No 
angulation was noted.  An X-ray study of the left tibia and 
fibula revealed a healed fracture of the left mid-fibula, 
with stable, limited osteomyelitic changes.  The diagnosis 
was gunshot wound of the left leg with chronic osteomyelitis 
of the left fibula, probably burnt out.  The examiner noted 
that, at present, the veteran had a burnt out infection over 
the left fibula, based on clinical and radiologic findings.  
He added that there was minimal disability with regard to 
ambulation.  He noted that the veteran claimed that after the 
wounds/infection subsided years ago, he did not have any 
recurrent flare-ups.  

A VA examination of the feet was conducted in March 1997.  
The veteran's gait was noted to be normal.  There was no 
deformity and function was normal.  No secondary skin or 
vascular changes were noted.  

On VA examination of the joints in March 1997, there was no 
swelling or deformity.  There was no indication of any 
impairment of the knee.  Range of motion of the left knee was 
from 0 to 120 degrees.  Flexion and extension of the left 
ankle were each to 45 degrees.  

The veteran was also afforded a VA examination of the muscles 
in March 1997.  It was noted that strength was essentially 
normal.  There was no evidence of pain or muscle hernia.  

The veteran was again afforded a VA examination of the 
muscles in March 1998.  He complained of pains in his left 
leg when he walked uphill or walked for long distances.  An 
examination revealed good muscle strength.  There was no 
evidence of muscle herniation.  There was no limitation of 
motion of the left knee or left ankle.  The diagnosis was 
healed scar of the left leg, residual of a gunshot wound with 
injury to muscle Group XI. 

On VA examination of the joints in March 1998, the veteran 
reported pain of the left leg on dorsiflexion of the left 
ankle.  It was noted that he was not taking any medication.  
He used a crutch for walking.  There were no episodes of 
dislocation or recurrent subluxation.  An examination 
revealed no limitation of motion of the left knee.  There was 
pain on flexion of the left "ankle" to 140 degrees.  There 
was no limitation of motion of the ankle.  Dorsiflexion was 
from 0 to 20 degrees and plantar flexion was from 0 to 45 
degrees.  It was further noted that there was no edema or 
redness.  There was pulling of the muscles upward at the site 
of the wound when the ankle was dorsiflexed.  An X-ray study 
of the left tibia and fibula disclosed an old, healed 
fracture of the left mid-fibula, with stable limited 
osteomyelitic changes, unchanged since March 1997.  The 
diagnoses were healed scars, residuals of a gunshot wound of 
the left leg, with injury to Muscle Group XI, and old healed 
fracture of the left mid-fibula with stable, limited 
osteomyelitic changes, unchanged from March 1997. 

On VA examination of the feet in March 1998, there was no 
swelling or redness.  No deformity of the feet was noted.  
The veteran had a slight limp.  There was pain on the left 
leg when he rose on his toes and heels and when he squats.  

In August 1998, the VA physician who performed the March 1998 
examinations noted that no limitation of motion of the left 
ankle or left knee was shown.  It was indicated that there 
would probably be slight limitation of motion during flare-
ups.  It was further noted that during flare-ups, range of 
motion would probably be 0-120 degrees in the left knee, with 
dorsiflexion of the left ankle from 0-10 degrees and plantar 
flexion from 0-35 degrees.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Osteomyelitis of the Midshaft of the Left Fibula

A 30 percent evaluation may be assigned for osteomyelitis, 
acute, subacute, or chondromalacia with definite involucrum 
or sequestrum, with or without discharging sinus.  With 
discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent rating will be 
assigned.  Diagnostic Code 5000.

As noted above, in order to assign a higher rating for 
osteomyelitis, there must be evidence of an active infection 
at least sometime in the past five years.  The Board 
acknowledges that recent findings either suggested activity 
or were unclear as to whether there was an active infection.  
It is significant to point out, however, that when he was 
examined by the VA in March 1997, the veteran stated that 
after the infection had subsided years earlier, he had not 
experienced any flare-ups.  The examiner commented that the 
clinical and radiological findings revealed that the 
osteomyelitis was not active.  In addition, the Board points 
out that a bone scan was conducted in February 1996 and 
demonstrated that osteomyelitis was not active.  The evidence 
in support of the veteran's claim consists primarily of 
statements on his behalf.  In contrast, the medical evidence, 
which conclusively establishes the fact that the infection is 
not active, is of greater probative value and fails to 
demonstrate that an increased rating is warranted.  
Accordingly, the weight of the evidence is against the claim 
for an increased rating for osteomyelitis of the left fibula.

II.  Residuals of Gunshot Wound of the Left Leg, Muscle Group 
XI

The veteran's residuals of a gunshot wound of the left leg 
are currently evaluated as moderate under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  During the pendency of this appeal, 
the VA issued new regulations for evaluating disability due 
to muscle injuries.  62 Fed.Reg. 30235-30240 (1997), 
effective July 3, 1997.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

In this regard, the Board has compared the previous version 
of 38 C.F.R. § 4.56 (1996) with the new version published in 
62 Fed.Reg. 30235-30240 (also codified at 38 C.F.R. § 4.56 
(1998)).  Although the regulation has been rephrased, the 
elements to be considered in determining the degree of 
disability has not changed.  In this instance, where there 
has been no change in the actual criteria, the Board has 
determined that there is no prejudice to the veteran in 
proceeding to consider the issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A 20 percent evaluation may be assigned for injuries to 
Muscle Group XI, which are moderately severe.  When moderate, 
a 10 percent evaluation may be assigned.  Posterior and 
lateral crural muscles.  Muscles of the calf.  (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis longus: (5) flexor 
digitorum longus; (6) popliteus.  (Function:  Propulsion, 
plantar flexion of foot (1); stabilizing arch (2,3); flexion 
of toes (4,5); flexion of knee (6).) (Diagnostic Code 5311).

With respect to the claim for an increased rating for 
residuals of a gunshot wound of the left leg, the Board notes 
that recent VA examinations have disclosed that the veteran 
has essentially full range of motion of the left knee and 
left ankle.  The Board acknowledges that slight limitation of 
motion of the left knee was found on the VA examination in 
March 1997.  (See 38 C.F.R. § 4.71, Plate II).  However, the 
Board notes that the VA examination of the feet in March 1997 
revealed no deformity or loss of function.  In addition, the 
VA examinations in March 1998 clearly indicated that the 
veteran had full range of motion of the left knee and left 
ankle.  There was apparently some pain on motion.  Indeed, 
when requested to provide further information concerning his 
disability, the examiner commented in August 1998 that the 
veteran would have slight limitation of motion due to pain on 
flare-ups.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  In the absence of 
clinical findings demonstrating moderately severe impairment 
of the left leg, the Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
residuals of a gunshot wound of the left leg, with injury to 
Muscle Group XI.  


ORDER

An increased rating for osteomyelitis of the midshaft of the 
left fibula is denied.

An increased rating for residuals of a gunshot wound of the 
left leg, with injury to Muscle Group XI, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

